TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 17, 2019



                                      NO. 03-19-00053-CV


                Ken Paxton, Attorney General of the State of Texas, Appellant

                                                 v.

                               City of Carrollton, Texas, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on January 10, 2019. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.